UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

Case No.: 2:21-cv-02845-SB-JEM Date: May 6, 2021

 

Title: Harry Forman, et al. v. C.P.C.H., Inc., et al.

 

 

Present: The Honorable STANLEY BLUMENFELD, JR., U.S. District Judge

 

Victor Cruz N/A
Deputy Clerk Court Reporter
Attorney(s) Present for Plaintiff(s): Attorney(s) Present for Defendant(s):
None Appearing None Appearing

Proceedings: ORDER TO SHOW CAUSE WHY THIS CASE SHOULD NOT
BE REMANDED

The Court has reviewed Plaintiffs’ pleading in this case and Defendants’
notice of removal. By no later than May 21, 2021, Defendants are ordered to show
cause in writing why this matter should not be remanded to state court as this Court
ordered in Est. of McCalebb v. AG Lynwood, LLC, No. 2:20-CV-09746-SB-PVC,
2021 WL 911951 (C.D. Cal. Mar. 1, 2021). Defendants’ response to this order to
show cause may be no more than 20 pages in length.

IT IS SO ORDERED.

CV-90 (12/02) CIVIL MINUTES —- GENERAL Initials of Deputy Clerk VPC

1
